DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In view of applicant’s amendments filed 04 August 2022, previous objections to the specification are hereby withdrawn. 
In view of applicant’s amendments filed 04 August 2022, new grounds of rejections under 35. U.S.C. 101 have been added. 
In view of applicant’s amendments filed 04 August 2022, new grounds of rejections under 35. U.S.C. 112(a) have been added. 
In view of applicant’s amendments filed 04 August 2022, previous rejections under 35 U.S.C. 112(b) are hereby updated. 
In view of applicant’s amendments filed 04 August 2022, previous rejections under 35 U.S.C. 103 are hereby updated. 
Applicant's arguments filed 04 August 2022 have been fully considered but they are not persuasive.
In regards to claims 1, 13, and 14. Applicant argues that instead of assessing whether an image, which is partially illuminated with ambient light, is suitable for use in determining an analyte concentration, Chen teaches trying to eliminate all ambient light and correcting the image that will be used to determine the analyte concentration by removing the ambient light effects. However, Chen does teach determining if the ambient light is below a certain threshold and when the ambient light level is below a certain threshold skipping the method step of moving or shielding the mobile phone to block ambient light and going straight to the method step of detecting the test strip using the camera of the mobile phone to capture an image (see [0067-0069]). If Chen determines the ambient light is below threshold, inherently any subsequent image used after test strip placement would be partially illuminated with ambient light. 
In regards to claims 1 and 3. Applicant argues Chen teaches the use of a calibration phase to determine the ambient light effect and only after the calibration phase has been completed introducing a sample to the test strip and therefore Chen fails to teach applying a sample to said test strip prior to capturing a second image. Even though Chen teaches method steps may be performed in parallel or in a different order than those described (see [0052]), this does not render any re-ordering of steps obvious as some steps would render the process disclosed by Chen as inoperable or impossible to perform. Applicant argues that Chen relies upon these images being captured prior to supplying the sample to the test strip and fails to provide how the ambient light effect could be performed if a sample were applied to the test strip prior to capturing the series of images and thus would defeat the functionality of the process. However, Fig. 1, of applicant’s specification teaches a similar method of Chen, or in other words, capturing a 1st image, capturing a 2nd image, detecting suitability of lighting conditions, and then providing a test strip and applying a sample to said test strip. Therefore, if applicant asserts that modification of these method steps wherein the sample application step to the test strip occurs prior to step c) renders Chen inoperable, this would also hold true for applicant’s own invention by modifying the method in Fig.1 (of specification) by applying the sample application to the test strip prior to steps  a) (i.e. prior to capturing 1st image) and/or b) (i.e. prior to capturing 2nd image) (see [0103] of specification). Applicant further argues applying a sample to the test strip before acquiring the series of images used to determine the ambient light would introduce an additional variable into this controlled environment and may, as a result, prevent the system from properly determining the ambient light effect necessary to correct the measurement phase image. As mentioned above, as the applicant’s specification teaches a similar method to Chen (see Fig. 1), modification of the applicant’s own invention to apply the test sample prior to capturing the 2nd image, would have the same issue. Furthermore, as outlined in rejections below, Chen teaches capturing an image (i.e. 2nd image) after the sample has been added to said test strip (i.e. Cdetected) and using said image to correct the color value during the measurement phase (see [0085]). 
Applicant argues new claim 15 distinguishes over the cited references as new claim 15 calls for providing a visual indication to the user which facilitates the proper positioning of the test strip relative to the camera. However, Chen teaches a processor that can suggest moving the test strip module by displaying a message on the screen of the mobile device (i.e. visual indication) if incorrect position of the test strip is detected (see [0072] of Chen). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Fig. 1 of applicant’s specification teaches capturing a 1st image, 2nd image, and determining light suitability conditions prior to adding a sample to a test strip. Modification of said method steps outlined in Fig. 1 to add a sample prior to obtaining the 1st and/or 2nd image (i.e. prior to calibration) would render the process inoperable or impossible to perform as adding the sample to the test strip prior to the 1st or 2nd image would affect the intensity of the light distribution in the 1st and/or 2nd image and subsequently the comparison of the two images and thus the percentage of illumination that originates from the illumination source. Therefore, addition of the sample prior to the 1st and 2nd image would prevent the system from properly determining the suitability of lighting conditions for detecting an analyte in a sample. 
	Claims 2-15 are rejected under 35 U.S.C. 101 as being dependent on rejected claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant fails to provide an enabling disclosure of how to determine the suitability of lighting conditions for detecting an analyte if the method steps of Fig. 1 of the specification are modify so that the addition of the sample to the test strip occurs prior to capturing the 1st and/or 2nd image (see [0103] of specification).
Claims 2 -15 are rejected under 35 U.S.C. 112(a) as being dependent on rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the intensity of the illumination" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this is the same or different as the recited “a known or predetermined intensity spectrum” that is generated by the illumination source in line 9 as this is the only positively claimed form of an intensity. It appears the limitation should recite “an intensity of the illumination” for proper antecedent basis. 
Claims 2-15 are rejected as being dependent on indefinite claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2015/0233898 to Chen et al. (herein Chen) as cited in the IDS. 
Regarding claim 1, Chen teaches a method 1600 for photometric test strip analyzer 117 (see Fig. 1) executed by processor 112 (see Fig. 1) on mobile phone 102 (see Fig. 1) to determine an analyte property (Fig. 16; see [0052]) wherein mobile phone 102 has a camera 104 (see Fig. 1; [0033]) and wherein processor 112 senses the ambient light level using camera 104 to determine if the ambient light level is less than threshold as high ambient light levels may interfere with light provided by the light source area 118 (see Fig. 1; [0067]). Therefore, Chen reads on “[a] method of evaluating suitability of lighting conditions for detecting an analyte in a sample using a mobile device camera” as recited in the instant claim. 
Chen teaches wherein the analyte property is determined from a test strip 204 (see Fig. 1; [0052]) wherein the test strip 204 includes a reaction area (i.e. test field) (see [0035]) and paragraph [0003] of Chen teaches a test strip having a reaction area containing reagents (i.e. test chemical) to react with an analyte in a specimen sample wherein the reaction area changes color according to the property of the analyte is well known in the art. Furthermore, inherently reaction area of test strip 04 would require a reagent or test chemical for a color change reaction. Therefore, Chen reads on step “a) providing a test strip configured for detecting the analyte in the sample and having at least one test field with a test chemical for an optical detection reaction” as recited in the instant claim. 
Chen teaches capturing an image (i.e. first image) of test strip 204 taken with light source area 118 off (see Fig. 20; [0083]) which reads on step “b) capturing a first image of the test strip while an illumination source of the mobile device is turned off” as recited in the instant claim. For the purposes of examination any images captured as part of the calibration phase will be interpreted as images 1a), 1b), 1c), etc. 
Chen teaches capturing an image (Cdetected) (i.e. second image) with the light source area 118 on during the measurement phase, or in other words, after the sample has been added to the test strip (see Fig. 20; [0085]). Furthermore Chen teaches the camera 104 can capture a series of images under light of incrementing intensities provided by light area 118 wherein light area 118 increments from fully off to fully on (see Fig. 20; [0081]) which reads on step “c) capturing a second image of the test strip while the illumination source is turned on, wherein the illumination source generates illumination having a known or predetermined intensity spectrum” as recited in the instant claim. 
Chen teaches introducing a sample to the test strip prior to capturing an image of the test area under the light from the screen device (see Fig. 20; [0091]),  which reads on step “d) applying a sample to the test strip prior to step c)” as recited in the instant claim. 

	Chen teaches the camera response has a color channel value of Coff when light source area 118 is off, i.e. first picture, due to the presence of ambient light leaking into test strip module 100 (see Fig. 1) and a value of Cdetected when light source area 118 is on at a particular intensity, i.e. second picture and calculating the difference between Cdetected  and Coff, i.e. comparing the two values of each image (see [0085]). Processor 112 controls camera 104 to capture images at a particular intensity and sense the color channels values (see Fig. 20; [0081-0082]) which reads on step “e) comparing the first and second images and thereby determining a difference in lighting conditions between the first image and the second image, wherein the camera captures the images in steps b) and c) in at least one color channel and the camera and/or a processor of the mobile device determines first and second intensity distributions, respectively, for the at least one color channel associated with the first and second images, wherein the comparing the first and second images comprises comparing the first intensity distribution and the second intensity distribution of the at least one color channel” as recited in the instant claims. 
	Chen teaches the detected color channel value of a desired area such as the reaction area 1902 (see Fig. 19), i.e. Cdetected, wherein the light source area 118 is either on or off (see [0085-0087]). As the color channel value is directly related to illumination this reads on step “f) determining the intensity of the illumination used for illumination of the test strip when capturing the second image” as recited in the instant claims. 
	Chen teaches Con and Cdetected are used to calculate the corrected color channel value, Ccorrected, wherein a high ambient light effect (i.e. Cdetected when light source area 118 is off) would result in detected color channels values that cannot be corrected or, in other words, when the ambient light effect is greater than a particular threshold (see [0087]) which reads on step “g) deriving suitability information of the lighting conditions for analyte detection from the comparison in step e) and the determination of step f)” as recited in the instant claim. 
	The percent of light intensity used for illumination of the test strip that originates from the illumination source area 118 can be calculated by subtracting Cdetected when the light source area 118 is off (i.e. ambient light) from Cdetected when the light source area 118 is on (i.e. ambient plus illumination source light) and dividing by Cdetected when the light source area 118 is on (see [0085]-[0097]). As mentioned above, Chen teaches processor 112 determines if the ambient light effect is greater than a particular threshold (see [0087]) and as mentioned above, the percentage of light intensity used for illumination of the test strip that originates form the illumination source is directly related to the ambient light effect ([see 0085-0097]). The percentage of the illumination of the test strip that originates from ambient light would be 100 minus the illumination source percentage and thus dependent on said ambient light effect, i.e. threshold. Chen fails to teach an exact number for said threshold and therefore the calculated percent of ambient light illumination could be anywhere from 0 to 100% or in other words the percentage of light intensity used for illumination of the test strip that originates from the illumination source would also be between 0 and 100%. This range overlaps a range of 70% or greater. See MPEP 2144.05. Furthermore, Chen teaches the mobile computing device 102 must pass calibration and color correction occur prior to determination of analyte characteristic (see Fig. 20). 
Regarding claim 2, Chen teaches all the limitations of claim 1 above. 
As Chen teaches a high ambient light effect may result in detected color channel values that cannot be corrected and wherein the ambient light effect should be no greater than a particular threshold or in other words, the expected illumination source is expected to shine brighter than the ambient light (see [0083-0087]). 

Regarding claim 3, Chen teaches all the limitations of claim 1 above. 
As mentioned above Chen teaches introducing a sample to the test strip prior to obtaining second image (see Fig. 20; [0091]),  which reads on step “d) applying a sample to the test strip prior to step c)” as recited in the instant claim. Furthermore, Chen teaches that the methods described herein may be performed in parallel, in a different order altogether, combined, or divided based on desired implementation (see [0052]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Chen by applying a sample to the test strip prior to obtaining the first image as recited in the instant claim. 

Regarding claim 4, Chen teaches all the limitations of claim 1 above. 
As mentioned above, Chen teaches Con, Coff  and Cdetected are used to calculate the corrected color channel value, Ccorrected, wherein a high ambient light effect (i.e. Cdetected when light source area 118 is off) would result in detected color channels values that cannot be corrected or, in other words, when the ambient light effect is greater than a particular threshold (see [0087]) which reads on step “deriving suitability information comprises comparing the difference in lighting conditions determined in step e) with a threshold value” as recited in the instant claims. 

Regarding claim 5, Chen teaches all the limitations of claim 1 above.
As mentioned above, the percentage of light intensity used for illumination of the test strip that originates form the illumination source is directly related to the ambient light effect ([see 0085-0097]). The percentage of the illumination of the test strip that originates from ambient light would be 100 minus the illumination source percentage and thus dependent on said ambient light effect, i.e. threshold. Chen fails to teach an exact number for said threshold and therefore the calculated percent of ambient light illumination could be anywhere from 0 to 100% or in other words the percentage of light intensity used for illumination of the test strip that originates from the illumination source would also be between 0 and 100%. This range overlaps a range of 80% or greater. See MPEP 2144.05. Furthermore, Chen teaches the mobile computing device 102 must pass calibration and color correction occur prior to determination of analyte characteristic (see Fig. 20). 

Regarding claim 6, Chen teaches all the limitations of claim 1 above. 
Chen teaches using camera 104 to capture a series of images under light of incrementing intensities provided by light area 118 wherein light area 118 increments from fully off to fully on (see Fig. 20; [0081]) and correlating to color channels ([0082]) therefore based on light intensity, detected color channel, and ambient light effect you would be able to determine if sufficient illumination intensity was provided. 

Regarding claim 8, Chen teaches all the limitations of claim 1 above. 
Chen teaches the photometric test strip analyzer 117 (see Fig. 1) executed by processor 112 (see Fig. 1) on mobile phone 102 (see Fig. 1) to determine an analyte property such as cholesterol or glucose level, i.e. concentration (see [0052]). Fig. 20 teaches using the second image (Cdetected) for the color correction of the reaction area and then correlating the corrected color to an analyte characteristic. 

Regarding claims 9 and 10, Chen teaches all the limitations of claim 1 above. 
Chen teaches the mobile computing device 102 includes nonvolatile memory 114 that stores code for the photometric test strip analyzer 117 (see Fig. 1; [0033]). 

Regarding claim 11, Chen teaches all the limitations of claim 1 above. 
Chen teaches the mobile computing device 102 comprising a camera 104, an illumination source area 118, processor 112, and nonvolatile memory 114 that stores code for the photometric test strip analyzer (see Fig. 1; [0033-0034]).

Regarding claim 12, Chen teaches all the limitations of claim 11 above. 
Chen teaches wherein the mobile computing device 102 maybe a mobile phone (see [0033]). 

Regarding claims 13 and 14, Chen teaches all the limitations of claim 1 above. 
Chen teaches determining if the ambient light is below a certain threshold and when the ambient light level is below a certain threshold skipping the method step of moving or shielding the mobile phone to block ambient light and going straight to the method step of detecting the test strip using the camera of the mobile phone to capture an image (see [0067-0069]). If Chen determines the ambient light is below threshold, inherently any subsequent image used after test strip placement would be partially illuminated with ambient light. 

Regarding claim 15, Chen teaches all the limitations of claim 1 above.
Chen teaches a processor that can suggest moving the test strip module by displaying a message on the screen of the mobile device (i.e. visual indication) if incorrect position of the test strip is detected (see [0072). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2015/0233898 to Chen et al. (herein Chen) as cited in the IDS and as evidence by United States Patent Application US 2012/0249779 to JI et al. (herein JI). 
Regarding claim 7, Chen teaches all the limitations of claim 1 above. 
Chen fails to teach “wherein the illumination source comprises at least one light-emitting diode integrated therein” as recited in the instant claim.
JI teaches a light emitting diode (LED) package applied to a light source of a backlight unit of a mobile device (see [0005] of JI). 
Chen and JI are analogous in the field of mobile devices. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to include an illumination source that comprises at least one light-emitting diode integrated therein for the benefit of relatively low power consumption and long lifespan compared to general bulbs or fluorescent lamps (see [0005] of JI).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797